DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12-13, 26-27, 30-35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 10,773,803) in view of Burdine et al. (US 2012/0192508).
In re. claim 8, Qiu teaches an insect release device comprising: a vessel defining a volume and having a perimeter (fig. 1); a population of insect larvae or pupae or adult insects disposed within the volume (natural enemies of pests) (col. 1, ln. 21-35); and wherein the vessel is permanently sealed, and wherein release of the population of insect larvae or pupae or adult insects occurs upon rupture of the vessel (after dissolving of water-soluble film) (col. 5, ln. 49-60).  
Qiu fails to disclose a plurality of fins extending from the perimeter.
Burdine teaches a plurality of fins (3) extending from a perimeter (fig. 1).

In re. claim 27, Qiu teaches a method of releasing insects into an environment, comprising: providing an insect release device comprising: a vessel defining a volume and having a perimeter (fig. 1); and a population of insect larvae or pupae or adult insects disposed within the volume (natural enemies of pests) (col. 1, ln. 21-35), wherein the vessel is permanently sealed (prior to dissolving of water-soluble film) (col. 5, ln. 49-60), and wherein release of the population of insect larvae or pupae or adult insects occurs upon rupture of the vessel (after dissolving of water-soluble film) (col. 5, ln. 49-60); carrying, using a flying vehicle, the insect release device to a release altitude; and releasing the insect release device from the flying vehicle (distributed to the ground by an aerial vehicle) (col. 5, ln. 54-60).  
Qiu fails to disclose a plurality of fins extending from the perimeter.
Burdine teaches a plurality of fins (3) extending from a perimeter (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qiu to include the teachings of Burdine to have a plurality of fins extending from the perimeter, since Qiu states the sphere is distributed by an unmanned aerial vehicle, and doing so provides a means for controlling the flight of the sphere when distributed.
In re. claim 33, Qiu teaches a method of manufacturing an insect release device, comprising: forming a first portion of a vessel (505b); forming a second portion of the vessel (505a); disposing a population of insect larvae or pupae or adult insects disposed on the first portion of the vessel 
Qiu fails to disclose a plurality of fins extending from the perimeter.
Burdine teaches a plurality of fins (3) extending from a perimeter (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qiu to include the teachings of Burdine to have a plurality of fins extending from the perimeter, since Qiu states the sphere is distributed by an unmanned aerial vehicle, and doing so provides a means for controlling the flight of the sphere when distributed. 
In re. claims 12, 30, and 38, Qiu as modified by Burdine (see Qiu) teach the vessel comprises a biodegradable material configured to sufficiently decompose within less than substantially 50 hours to rupture the vessel (as is understood by water-soluble film) (col. 5, ln. 49-60).
In re. claims 13, 31, and 39, Qiu as modified by Burdine fail to disclose the biodegradable material comprises one or more of (i) a cornstarch foam, (ii) one or more pectin capsules, (iii) paper, (iv) a mushroom-based foam, or (v) a plant-based plastic substitute.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qiu as modified by Burdine to create the sphere out of the recited material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Doing so provides an alternative material for achieving the same purpose of not polluting the environment with the sphere.
In re. claims 26, 32, and 40, Qiu as modified by Burdine (see Burdine) teach the plurality of fins are constructed to be flexible (stabilizer (2) made from paper, which is understood to be a 
In re. claim 34, Qiu as modified by Burdine (see Burdine) teach the method of claim 33, further comprising forming the plurality of fins as a part of at least one of the first or second portion of the vessel (fig. 1).  
In re. claim 35, Qiu as modified by Burdine fails to disclose forming the plurality of fins, and attaching the plurality of fins to at least one of the first or second portion of the vessel.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qiu as modified by Burdine, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Doing so allows for reconfiguring the desired fin control.

Claims 10-11, 28-29, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Burdine as applied to claims 8, 27, and 33 respectively above, and further in view of Duckworth (US 2006/0266292).

In re. claims 10-11, 28-29, and 36-37, Qiu as modified by Burdine fail to disclose water or insect food is disposed within the volume or a damp surface disposed within the volume.  
Duckworth teaches water (34) or insect food (32) is disposed within the volume (para [0022]) or a damp surface disposed within the volume (water gel (34) understood to be a damp surface). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Qiu as modified by Burdine to include the teachings of Duckworth to have water or insect food disposed within the volume or a damp surface .  
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant argues However, as can be seen, Burdine's fins 3 do not "extend from the perimeter" of any vessel. Instead, they extend from the standoff rod 4. Thus, Burdine does not disclose or make obvious "a plurality of fins extending from the perimeter" of any vessel. Consequently, claim 8 is allowable over Qiu in view of Burdine.
The examiner notes that the previous rejection recites fins extending from the perimeter of standoff rod (4) in Burdine, while the primary reference to Qiu discloses the perimeter as a vessel (fig. 1).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the argument is considered non-persuasive.
Applicant argues Because modifying the spheres would interfere with the operation of the Qiu device and prevent it from releasing its spheres, one of skill in the art would not seek to modify the Qiu spheres to include "a plurality of fins extending from the perimeter" of the spheres.
Although the examiner agrees with the applicant’s opinion that the modified sphere would interfere with the distributing device disclosed in figure 2, the distributing device is not part of the sphere apparatus of figure 1 cited in the rejection.  Qiu states that the distribution device is for .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647